Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
this 1st day of January, 2016, by and between Allied World Assurance Company
Holdings, AG, a Swiss company (the “Company”), and [          ] (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Employee previously entered into the [Employment
Agreement, dated as of [   ]] (the “Former Employment Agreement”), embodying the
terms of Employee’s employment; and

 

WHEREAS, the Company and Employee desire to enter into a new agreement,
effective as of the date hereof, embodying the amended and restated terms of
Employee’s employment as set forth herein (this “Agreement”) and agree that this
Agreement shall supersede the Former Employment Agreement and that the Former
Employment Agreement shall be of no further force or effect;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.            Definitions.

 

(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment; (ii) any unpaid
or unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 7 hereof, to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights to equity in the Company pursuant to any plan or grant and the
right to receive tax reimbursement payments accrued but unpaid for periods prior
to the date of termination; and (iv) rights to indemnification by virtue of
Employee’s position as an officer or director of the Company or its subsidiaries
and the benefits under any directors’ and officers’ liability insurance policy
maintained by the Company or any of its subsidiaries, in accordance with its
terms thereof.

 

(b)           “Agreement” shall have the meaning set forth in the recitals
hereto.

 

(c)           “Annual Bonus” shall have the meaning set forth in
Section 4(b) below.

 

(d)           “Base Salary” shall mean the salary provided for in
Section 4(a) or any increased salary granted to Employee pursuant to
Section 4(a) below.

 

(e)           “Board” shall mean the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(f)            “Cause” shall mean (i) Employee’s willful failure (except where
due to physical or mental incapacity), willful neglect or willful refusal to
substantially perform his duties; (ii) any willful or intentional act of
Employee with regard to the Company or its subsidiaries that has the effect of
injuring the reputation or business of the Company or its subsidiaries in a
material manner; (iii) Employee’s conviction of, or plea of guilty or nolo
contendere to, the commission of a criminal act that would constitute a felony
in the United States; (iv) the commission by Employee of an act of fraud,
embezzlement or material dishonesty against the Company or its subsidiaries
(other than a good faith expense account dispute); or (v) Employee’s breach of
any material provision of this Agreement (including, for the avoidance of doubt,
with respect to any Notice Period or Garden Leave).

 

(g)           “Change in Control”  shall mean and be deemed to occur if (i) any
“person” (as such term is defined in Section 3(a)(9) and as used in Sections
13(d) and 14(d) of the Exchange Act), excluding the Company or any or its
subsidiaries, a trustee or any fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, an underwriter
temporarily holding the Company’s securities pursuant to an offering of such
securities or a corporation owned, directly or indirectly, by shareholders of
the Company in substantially the same proportion as their ownership of  the
Company, is or becomes the “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities (“Voting Securities”); (ii) during any period of not more than two
years, individuals who constitute the Board as of the beginning of the period
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i) or (iii) of this sentence) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at such time or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;
(iii) consummation of a merger, consolidation, amalgamation or reorganization or
a court of competent jurisdiction approves a scheme of arrangement of the
Company, other than a merger, consolidation, amalgamation, reorganization or
scheme of arrangement which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to  represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the combined voting power of the Voting
Securities of the Company or such  surviving entity outstanding immediately
after such merger, consolidation, amalgamation, reorganization or scheme of
arrangement; (iv) consummation of a sale or disposition by the Company of all or
substantially all of its assets; or (v) the shareholders of the Company approve
a plan of complete liquidation of the Company.

 

(h)           “Code” shall mean the United States Internal Revenue Code of 1986,
as amended, and the rules and regulations promulgated thereunder.

 

(i)            “Commencement Date” shall mean [                ].

 

(j)            “Company” except as otherwise expressly set forth herein, shall
have the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

(k)           “Competitive Activities” shall mean any business activities in
which the Company or any of its subsidiaries are engaged, or have committed
plans to engage, during the Term of Employment.

 

(l)            “Confidential Information” shall have the meaning set forth in
Section 9(a) below.

 

(m)          “Developments” shall have the meaning set forth in
Section 9(e) below.

 

(n)           “Disability” shall mean any physical or mental disability or
infirmity that has prevented the performance of Employee’s duties in all
material respects for a period of one hundred eighty (180) consecutive calendar
days.

 

(o)           “Employee” shall have the meaning set forth in the preamble
hereto.

 

(p)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(q)           “Expiration Date” shall have the meaning set forth in Section 2
below.

 

(r)            “Former Employment Agreement” shall have the meaning set forth in
the preamble hereto.

 

(s)            “Garden Leave” shall mean the period commencing on the date
during the Notice Period on which the Company, in its sole discretion, notifies
Employee that it releases Employee from his obligation to provide services to
the Company and its subsidiaries in accordance with Section 8(f) below and
ending as of the last day of the Notice Period.

 

(t)            “Good Reason” shall mean, without Employee’s written consent,
(i) an adverse change in Employee’s employment title; (ii) a material diminution
in Employee’s employment duties or responsibilities, or the assignment to
Employee of duties that are materially inconsistent with his position; (iii) any
reduction in Base Salary or target Annual Bonus opportunity; or (iv) any breach
by the Company of any material provision of this Agreement.

 

Good Reason shall not exist until and unless Employee has given the Board (or
the board of directors of any successor to the Company) notice of the applicable
event giving rise to Good Reason within 60 days of the date on which such event
has occurred.  Such notice shall specifically delineate such claimed basis for
Good Reason and shall inform the Board (or any successor board of directors)
that the Company is required to cure such event (if curable) within 30 days (the
“Cure Period”) after such notice is given in accordance with Section 20 below. 
If such event is not so cured (or is not curable) or if such basis is not
disputed in writing by the Company (or its successor) during the Cure Period,
Employee may provide the Company (or its successor) with written notice of
termination for Good Reason within a reasonable time after the end of the Cure
Period not to exceed 30 days.  If such event is cured within the Cure Period,
Good Reason shall be deemed not to exist.

 

3

--------------------------------------------------------------------------------


 

(u)           “Interfering Activities” shall mean (i) encouraging, soliciting or
inducing, or in any manner attempting to encourage, solicit or induce, any
Person employed by, as agent of, or a service provider to, the Company or any
subsidiary thereof to terminate (or, in the case of an agent or service
provider, reduce) such Person’s employment, agency or service, as the case may
be, with the Company or such subsidiary; provided, that the foregoing shall not
be violated by general advertising not targeted at employees of the Company nor
by serving as a reference upon an employee’s request with regard to an entity
with which Employee is not affiliated; or (ii) encouraging, soliciting or
inducing, or in any manner attempting to encourage, solicit or induce any
customer, supplier (including insurance brokers), licensee or other business
relation of the Company or any subsidiary thereof to cease doing business with
or reduce the amount of business conducted with the Company or such subsidiary,
or in any way interfere with the relationship between any such customer,
supplier (including insurance brokers), licensee or business relation and the
Company or such subsidiary.

 

(v)           “Non-Interference Period” shall mean the period commencing on the
Commencement Date and ending on the date of termination.

 

(w)          “Non-Compete Period” shall mean the period commencing on the
Commencement Date and ending on the date of termination.

 

(x)           “Notice Period” shall mean the period beginning on the date on
which either (i) Employee receives written notice from the Company that the
Company is terminating Employee’s employment without Cause (other than due to
death or Disability) or (ii) the Company receives written notice from Employee
that he is terminating his employment for any reason and, in either case, in
accordance with Section 8(a) below, and ending on the one (1) year anniversary
that such notice is received.

 

(y)           “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization or other form
of business entity.

 

(z)           “Release Expiration Date” shall have the meaning set forth in
Section 8(g) below.

 

(aa)         “Section 409A” shall have the meaning set forth in
Section 15(c) below.

 

(bb)         “Sections 409A and 457A” shall have the meaning set forth in
Section 8(g) below.

 

(cc)         “Term of Employment” shall mean the period specified in Section 2
below.

 

(dd)         “Third Anniversary” shall have the meaning specified in Section 2
below.

 

Section 2.            Acceptance and Term of Employment.

 

The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein.  The Term of Employment shall

 

4

--------------------------------------------------------------------------------


 

commence on the Commencement Date and shall continue until the earlier of
(a) the day prior to the third (3rd) anniversary of the date hereof (the “Third
Anniversary”) and (b) the day Employee’s employment terminates as provided in
Section 8 hereof (such earlier date, the “Expiration Date”).  In the event
Employee continues in the employ of the Company following the Expiration Date,
the nature of Employee’s employment at the Company will be “at will,” meaning
that either the Company or Employee may terminate his employment at any time,
with or without notice, with or without Cause, and for any reason or for no
reason, and that none of the terms or provisions of this Agreement shall
continue to apply unless otherwise specifically provided for.

 

Section 3.            Position, Duties and Responsibilities; Place of
Performance.

 

(a)           During the Term of Employment, Employee shall be employed and
serve as the [          ] of the Company (together with such other position or
positions consistent with Employee’s title as the Board shall specify from time
to time) and shall have such duties typically associated with such title. 
Subject to the foregoing, Employee also agrees to serve as an officer and/or
director of the Company or any parent or subsidiary of the Company, in each case
without additional compensation.

 

(b)           Subject to the terms and conditions set forth in this Agreement,
Employee shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (x) conflicts with the interests of the Company or
its subsidiaries, (y) interferes with the proper and efficient performance of
his duties for the Company, or (z) interferes with the exercise of his judgment
in the Company’s best interests.  Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
Section 9 hereof, managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.

 

(c)           Employee’s principal place of employment shall be at the Company’s
[              ] office, although Employee understands and agrees that he may be
required to travel from time to time for business reasons. 

 

Section 4.            Compensation.

 

During the Term of Employment, Employee shall be entitled to the following
compensation:

 

(a)           Base Salary.  Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $[          ],

 

5

--------------------------------------------------------------------------------


 

subject to increase, if any, as may be approved in writing by the Board, but not
to decrease from the then current Base Salary.

 

(b)           Annual Bonus.  Employee shall be eligible for an annual incentive
bonus award determined by the Board in respect of each fiscal year during the
Term of Employment (the “Annual Bonus”).  The Annual Bonus shall be earned and
payable in accordance with the terms of the Company’s annual bonus plan as in
effect from time to time.

 

(c)           Change in Control Acceleration.  Notwithstanding any contrary
terms of any Company equity plan or other agreement pursuant to which
equity-based awards have been granted to Employee, upon termination of
Employee’s employment other than by the Company for Cause or by Employee without
Good Reason, in each case, within two years following a Change in Control, all
such equity-based awards shall fully vest and be settled, if applicable, within
thirty (30) days following such termination; provided; however, that, in the
event Employee is placed on Garden Leave during any Notice Period, any
restricted stock units shall be settled no later than March 15 of the calendar
year following the calendar year in which such Garden Leave commenced.  If a
Change in Control occurs prior to the Third Anniversary, this Section 4(c) shall
remain in full force and effect until the second anniversary of such Change in
Control.

 

Section 5.            Employee Benefits.

 

During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement and other perquisites and benefits generally
provided to other senior executives of the Company that are made available and
as are in effect from time to time.  During the Term of Employment and extending
into any fiscal year in which Employee received any taxable compensation from
the Company or its subsidiaries or affiliates, Employee shall be entitled to
participate in any tax return preparation policy as in effect at the time of
Employee’s termination.  Employee shall also be entitled to the same number of
holidays, vacation and sick days as are generally allowed to senior executives
of the Company in accordance with the Company policy in effect from time to
time.  During the Term of Employment, Employee shall also be entitled to
reimbursement or payment of the cost of financial and tax planning, such
reimbursement not to exceed $10,000 per year.

 

Section 6.            “Key-Man” Insurance.

 

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the Company.  Employee shall have no interest in any
such policy, but agrees to reasonably cooperate with the Company in taking out
such insurance by submitting to physical examinations, supplying all information
reasonably required by the insurance company, and executing all necessary
documents, provided that no financial obligation or liability is imposed on
Employee by any such documents.

 

6

--------------------------------------------------------------------------------


 

Section 7.            Reimbursement of Business Expenses.

 

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all such reasonable business expenses incurred in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time.

 

Section 8.            Termination of Employment.

 

(a)           General.  The Term of Employment shall terminate earlier than the
Third Anniversary upon the earliest to occur of (i) Employee’s death, (ii) a
termination by the Company by reason of a Disability, (iii) a termination by the
Company with Cause, (iv) the one (1) year anniversary of the date on which
Employee receives the Company’s written notice of termination without Cause, and
(v) the one (1) year anniversary of the date on which the Company receives
Employee’s written notice of termination for any reason; provided, however,
that, notwithstanding the foregoing, if the one (1) year anniversary date noted
in clauses (iv) and (v) above extend past the Third Anniversary, the Term of
Employment shall terminate on the last day of the Notice Period.  Upon the
earlier to occur of (A) the day on which Employee’s Garden Leave commences and
(B) the actual termination of Employee’s employment, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Employee,
Employee shall be deemed to have resigned from any and all directorships,
committee memberships or any other positions Employee holds with the Company or
any of its subsidiaries, and Employee shall execute such documents as may
reasonably be requested by the Company or any of its subsidiaries to effectuate
or document such resignations.

 

(b)           Termination due to Death or Disability.  Employee’s employment
shall terminate automatically upon his death.  The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination.  In the event Employee’s employment is terminated due to his death
or Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:

 

(i)            The Accrued Obligations;

 

(ii)           Any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination (such Annual Bonus
determined using the actual Annual Bonus or, if the actual Annual Bonus has not
been finalized, the average Annual Bonus paid or payable for the two completed
fiscal years immediately preceding the date of such termination), such amount to
be paid at the same time it would otherwise be paid to Employee had no such
termination occurred, but in no event later than the date that is one day prior
to two and one-half months following the end of the Company’s fiscal year in
which such termination occurs;

 

(iii)          An Annual Bonus that is pro rated based on the number of days
elapsed from the commencement of the Company’s fiscal year in which such
termination occurs through and including the date of such termination (such
Annual Bonus

 

7

--------------------------------------------------------------------------------


 

determined using the average Annual Bonus paid or payable for the two completed
fiscal years immediately preceding the date of such termination), such amount to
be paid within five (5) business days of such termination; and

 

(iv)          Vest, as of the date of such termination, in the number of
equity-based awards, if any, which would otherwise have vested during the one
(1) year period immediately following such termination (without regard to any
subsequent vesting events); provided, that, in the event such termination occurs
within two years following a Change in Control, Employee shall be entitled to
acceleration of Employee’s equity-based awards to the extent provided in
Section 4(c) above.

 

Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(c)           Termination by the Company for Cause.

 

(i)            A termination by the Company for Cause shall not take effect
unless the provisions of this subsection (i) are complied with.  Employee shall
be given not less than fifteen (15) days prior written notice by the Board of
the intention to terminate his employment for Cause, such notice to state in
detail the particular act or acts or failure or failures to act that constitute
the grounds on which the proposed termination for Cause is based.  Employee
shall have fifteen (15) days after the date that such written notice has been
given to Employee in which to cure such act or acts or failure or failures to
act, to the extent such cure is possible.  If he fails to cure such act or acts
or failure or failures to act, the termination shall be effective on the date
immediately following the expiration of the fifteen (15) day notice period.  If
cure is not possible, the termination shall be effective on the date of receipt
of such notice by Employee.  During any cure period provided hereunder, the
Board may, in its sole and absolute discretion, prohibit Employee from entering
the premises of the Company (or any subsidiary thereof) or otherwise performing
his duties hereunder; provided, however, that if cure is possible, and Employee
can reasonably demonstrate to the Board that he desires to enter the premises of
the Company (or a subsidiary thereof) or to otherwise perform his duties
hereunder solely to attempt to cure the act or acts or failure or failures to
act that constitute the grounds on which the proposed termination for Cause is
based, Employee shall be permitted to enter the premises of the Company (or a
subsidiary thereof) or otherwise to perform his duties hereunder solely for the
purposes of curing such act or acts or failure or failures to act.  For the
avoidance of doubt, (A) if Employee terminates his employment after receiving
notice from the Board pursuant to this Section 8(c)(i) of its intention to
terminate his employment for Cause and prior to Employee curing any act or
failure to act in accordance with this Section 8(c)(i) or (B) if Employee fails
to comply with the terms and conditions applicable during any Notice Period or
Garden Leave, in either case, Employee’s employment will be deemed terminated by
the Company for Cause and Employee shall not be entitled to the payments and
benefits set forth in Section 8(d) or (e) below.

 

8

--------------------------------------------------------------------------------


 

(ii)           In the event the Company terminates Employee’s employment for
Cause, he shall be entitled only to the Accrued Obligations.  Following such
termination of Employee’s employment for Cause, except as set forth in this
Section 8(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

 

(d)           Termination by the Company without Cause.  The Company may
terminate Employee’s employment at any time without Cause (other than due to
death or Disability), such termination to be effective as of the last day of the
Notice Period.  During the Notice Period, Employee shall remain an employee of
the Company and continue to be bound by the terms and conditions of this
Agreement.  In addition, during the Notice Period, Employee shall, subject to
the terms of the Company’s plans and benefit arrangements, be entitled to:

 

(i)            Base Salary;

 

(ii)           Any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date on which such Notice Period commences (such
Annual Bonus determined using the actual Annual Bonus or, if the actual Annual
Bonus has not been finalized, the average Annual Bonus paid or payable for the
two completed fiscal years immediately preceding the date on which such Notice
Period commences), such amount to be paid at the same time it would otherwise be
paid to Employee had no Notice Period commenced;

 

(iii)          (A) An Annual Bonus that is pro rated based on the number of days
elapsed from the commencement of the fiscal year in which such Notice Period
commences through and including the date such Notice Period commences (such
Annual Bonus determined using the average Annual Bonus paid or payable for the
two completed fiscal years immediately preceding the date on which such Notice
Period commences), such amount to be paid in accordance with the terms of the
Company’s annual bonus plan as in effect from time to time but in no event later
than March 15 of the calendar year following the calendar year in which such
Notice Period ends and (B) an Annual Bonus (such Annual Bonus determined using
the average Annual Bonus paid or payable for the two completed fiscal years
immediately preceding the date on which such Notice Period commences), such
amount to be paid no later than March 15 of the calendar year following the
calendar year in which such Notice Period ends;

 

(iv)          Participate in the Company’s health and other insurance plans;

 

(v)           Vest in previously-granted equity-based awards and any other
contractual benefits;

 

(vi)          Vest, as of the last day of the Notice Period, in the number of
equity-based awards, if any, which would otherwise have vested during the two
(2) year period immediately following such Notice Period (without regard to any
subsequent vesting events), and, in the case of any restricted stock units,
settlement within fifteen (15) days following the Notice Period; provided that,
in the event such termination occurs within two years following a Change in
Control, Employee shall be entitled to

 

9

--------------------------------------------------------------------------------


 

acceleration of Employee’s equity-based awards to the extent provided in
Section 4(c) above; and

 

(vii)         As of the last day of the Notice Period, the Accrued Obligations.

 

Notwithstanding the foregoing, the payments and benefits described in
subsections (i) through (vi) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 9 hereof.  In addition, if
Employee fails to comply with the terms and conditions applicable during any
Notice Period or Garden Leave, Employee’s employment will be deemed terminated
by the Company for Cause and Employee shall not be entitled to the payments and
benefits set forth in this Section 8(d).

 

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(e)           Termination by Employee.  Employee may terminate his employment at
any time, such termination to be effective as of the last day of the Notice
Period.  Employee shall be entitled to the same payments and benefits as
provided in Section 8(d) above for a termination without Cause, it being agreed
that Employee’s right to any such payments and benefits shall be subject to the
same terms and conditions as described in Section 8(d) above; provided, that,
notwithstanding the foregoing, Employee shall only be entitled to accelerated
vesting of Employee’s equity-based awards pursuant to Section 4(c) above and the
proviso in Section 8(d)(vi) above if Employee terminates his employment for Good
Reason within two years following a Change in Control.  Following such
termination of Employee’s employment, except as set forth in this Section 8(e),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(f)            Garden Leave.  Notwithstanding any provision of Section 8(d) or
(e) to the contrary, the Company, in its sole discretion, shall have the right
to release Employee from his obligation to provide services to the Company
during the Notice Period and place Employee on Garden Leave.  During the Garden
Leave, Employee shall continue to receive the payments and benefits set forth in
Section 8(d) or (e) above (as applicable), except that (i) the pro rata Annual
Bonus shall be determined using the average Annual Bonus paid or payable for the
two immediately prior fiscal years and shall be pro rated based on the number of
days elapsed from the commencement of such fiscal year through and including the
date such Garden Leave commenced, such amount to be paid in accordance with the
terms of the Company’s annual bonus plan as in effect from time to time but in
no event later than March 15 of the calendar year following the calendar year in
which such Garden Leave commences, (ii) the Annual Bonus payable under
Section 8(d)(iii)(B) shall be determined using the average Annual Bonus paid or
payable for the two fiscal years  completed immediately prior to the date such
Garden Leave commenced, such amount to be paid no later than March 15 of the
calendar year following the calendar year in which such Garden Leave commenced,
(iii) any restricted stock units shall be settled no later than March 15 of the
calendar year following the calendar year in which such Garden Leave commenced
and (iv) any unpaid Annual Bonus in respect to any completed fiscal year which
has ended prior to such Garden Leave commencing (determined using the actual

 

10

--------------------------------------------------------------------------------


 

Annual Bonus or, if the actual Annual Bonus has not been finalized, the average
Annual Bonus paid or payable for the two immediately prior fiscal years), shall
be paid at the same time it would otherwise be paid to Employee had no Garden
Leave commenced, but in no event later than March 15 of the calendar year
following the calendar year in which such Garden Leave commenced.  For the
avoidance of doubt, during the Garden Leave, Employee shall remain an employee
of the Company bound by the terms of this Agreement, except that Employee is not
required to perform any of his duties of employment pursuant to this Agreement
unless specifically requested by the Company, and shall not, without the prior
written consent of the Company, attend his normal place of work or any other
premises of the Company or any of its subsidiaries.

 

(g)           Release.  Notwithstanding any provision herein to the contrary,
the Company may require that, prior to the accelerated vesting and settlement,
as applicable, of equity-based awards pursuant to subsections (d) or (e) of this
Section 8, Employee shall have executed a general release in favor of the
Company and its subsidiaries and related parties in the form as is reasonably
required by the Company, and any waiting periods contained in such release shall
have expired.  Such release, if required by the Company, shall be delivered to
Employee within twenty (20) business days following the termination of
Employee’s employment hereunder, and failure to deliver such release within such
twenty (20) business day period shall be deemed to constitute a waiver of such
requirement.  Assuming delivery of the release by the Company, if Employee fails
to execute such release on or prior to the Release Expiration Date, Employee
shall not be entitled to such accelerated vesting or settlement pursuant to
(d) or (e) of this Section 8.  Notwithstanding anything contained in this
subsection (g) to the contrary, in any case where the date of termination and
the last day of the applicable waiting period fall in two separate taxable
years, any payments required to be made to Employee that are treated as deferred
compensation for purposes of Sections 409A and 457A of the Code and the
regulations and other guidance published by the Internal Revenue Service
thereunder (collectively, “Sections 409A and 457A”) shall be made in the later
taxable year at times provided by this Section 8.  For purposes of this
Agreement, “Release Expiration Date” means the date which is twenty-one (21)
days following the date upon which the Company delivers to Employee the release
contemplated herein, or in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is forty-five (45) days following such delivery date.

 

Section 9.            Restrictive Covenants.

 

Employee acknowledges and agrees that (A) the agreements and covenants contained
in this Section 9 are (i) reasonable and valid in geographic and temporal scope
and in all other respects, and (ii) essential to protect the value of the
Company’s business and assets; and (B) by his employment with the Company,
Employee will obtain knowledge, contacts, know-how, training and experience and
there is a substantial probability that such knowledge, contacts, know-how,
training and experience could be used to the substantial advantage of a
competitor of the Company and to the Company’s substantial detriment.  For
purposes of this Section 9, references to the Company shall be deemed to include
its subsidiaries.

 

11

--------------------------------------------------------------------------------


 

(a)           Confidential Information.  At any time during and after the end of
the Term of Employment, without the prior written consent of the Board, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Employee shall,
to the extent legally permitted, consult with the Board prior to responding to
any such order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development (including types of insurance products), marketing
plans, sales plans, management organization information, operating policies
(including underwriting policies and risk assessment policies) or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (i) relating to the Company, or
(ii) that the Company may receive belonging to suppliers, customers or others
who do business with the Company (including insurance brokers) as a result of
his position with the Company (collectively, “Confidential Information”). 
Employee’s obligation under this Section 9(a) shall not apply to any information
that is publicly available or hereafter becomes publicly available, in each case
without the breach by Employee of this Section 9(a).

 

(b)           Non-Competition.  Employee covenants and agrees that during the
Non-Compete Period, with respect to Bermuda, Switzerland (including any canton
thereof), any State of the United States of America or any other jurisdiction in
which the Company engages (or has committed plans to engage) in business during
the Term of Employment, Employee shall not, directly or indirectly, individually
or jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any Person (other than
the Company), that engages in any Competitive Activities.  Notwithstanding
anything herein to the contrary, this Section 9(b) shall not prevent Employee
from acquiring as an investment securities representing not more than three
percent (3%) of the outstanding voting securities of any publicly-held
corporation or from being a passive investor in any mutual fund, hedge fund,
private equity fund or similar pooled account so long as Employee’s interest
therein is less than three percent (3%) and he has no role in selecting or
managing investments thereof.

 

(c)           Non-Interference.  During the Non-Interference Period, Employee
shall not, directly or indirectly, for his own account or for the account of any
other Person, engage in Interfering Activities.

 

(d)           Return of Documents.  In the event of the termination of
Employee’s employment for any reason or, if applicable, the day on which
Employee’s Garden Leave commences, Employee shall deliver to the Company all of
(i) the property of the Company, and (ii) the documents and data of any nature
and in whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

 

(e)           Works for Hire.  Employee agrees that the Company shall own all
right, title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registerable under copyright or
similar laws, which Employee may solely or jointly

 

12

--------------------------------------------------------------------------------


 

conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice during the Term of Employment, whether or not during
regular working hours, provided they either (i) relate at the time of conception
or development to the actual or demonstrably proposed business or research and
development activities of the Company; (ii) result from or relate to any work
performed for the Company; or (iii) are developed through the use of
Confidential Information and/or Company resources or in consultation with
Company personnel (collectively referred to as “Developments”).  Employee hereby
assigns all right, title and interest in and to any and all of these
Developments to the Company.  Employee agrees to assist the Company, at the
Company’s expense (but for no other consideration of any kind), to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce and defend any rights specified to be so owned or assigned.  Employee
hereby irrevocably designates and appoints the Company and its agents as
attorneys-in-fact to act for and on Employee’s behalf to execute and file any
document and to do all other lawfully permitted acts to further the purposes of
the foregoing with the same legal force and effect as if executed by Employee. 
In addition, and not in contravention of any of the foregoing, Employee
acknowledges that all original works of authorship which are made by him (solely
or jointly with others) within the scope of employment and which are protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 USC Sec. 101) or any similar law or regulation.  To the
extent allowed by law, this includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights.”  To the extent Employee retains any such moral rights
under applicable law, Employee hereby waives such moral rights and consents to
any action consistent with the terms of this Agreement with respect to such
moral rights, in each case, to the full extent of such applicable law.  Employee
will confirm any such waivers and consents from time to time as requested by the
Company.

 

(f)            Blue Pencil.  If any court of competent jurisdiction shall at any
time deem the duration or the geographic scope of any of the provisions of this
Section 9 unenforceable, the other provisions of this Section 9 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to a permissible duration or
size.

 

Section 10.          Breach of Restrictive Covenants.

 

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company or its subsidiaries for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the posting of a
bond or the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach of Section 9 hereof, restraining Employee from
engaging in activities prohibited by Section 9 hereof or such other relief as
may be required specifically to enforce any of the covenants in Section 9
hereof.  Notwithstanding any other provision to the contrary, the Non-Compete
Period, in the case of the covenants contained in Section 9(b), and the
Non-Interference Period, in the case of the covenants contained in Section 9(c),
shall be tolled during any period of violation of

 

13

--------------------------------------------------------------------------------


 

any of such covenants and during any other period required for litigation during
which the Company seeks to enforce such covenants against Employee or another
Person with whom Employee is affiliated if it is ultimately determined that
Employee was in breach of such covenants.

 

Section 11.          Representations and Warranties of Employee.

 

Employee represents and warrants to the Company that:

 

(a)           Employee’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;

 

(b)           Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and

 

(c)           In connection with Employee’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

 

Section 12.          Indemnification.

 

Subject to the terms and conditions of the Articles of Association and
Organizational Regulations of the Company (in each case, as in effect from time
to time), the Company agrees to indemnify and hold Employee harmless to the
fullest extent permitted by the laws of the United States, as in effect at the
time of the subject act or omission.  In connection therewith, Employee shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by
Employee in connection with any action, suit or proceeding to which he may be
made a party by reason of his being or having been a director, officer or
employee of the Company.  This provision shall survive any termination of
Employee’s employment hereunder.

 

Section 13.          Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including, but not limited to, income, employment and social
insurance taxes, as shall be required by law.

 

Section 14.          Successors and Assigns; No Third-Party Beneficiaries.

 

(a)           The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company’s business or assets or any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise).  The Company will require, in a writing delivered to Employee, any
such purchaser, successor or assignee to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would

 

14

--------------------------------------------------------------------------------


 

be required to perform it if no such purchase, succession or assignment had
taken place.  The Company may make no other assignment of this Agreement or its
obligations hereunder.

 

(b)           Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee or other
designee or, if there be no such designee, to Employee’s estate.

 

(c)           No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company and
Employee any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.

 

Section 15.          Sections 409A and 457A.

 

(a)           It is intended that the provisions of this Agreement comply with
Sections 409A and 457A, and all provisions of this Agreement shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Sections 409A and 457A.

 

(b)           Neither Employee nor any of his creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Sections 409A and 457A) payable under this Agreement to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Sections 409A and 457A, any deferred
compensation (within the meaning of Sections 409A and 457A) payable to Employee
or for his benefit under this Agreement may not be reduced by, or offset
against, any amount owing by Employee to the Company.

 

(c)           If, at the time of Employee’s separation from service (within the
meaning of Section 409A of the Code and the regulations promulgated thereunder
(“Section 409A”)), (i) Employee shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Sections 409A and 457A) the payment of which is required
to be delayed pursuant to the six-month delay rule set forth in Section 409A in
order to avoid taxes or penalties under Section 409A, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day after such six-month period.

 

(d)           Notwithstanding any provision of this Agreement to the contrary,
in light of the uncertainty with respect to the proper application of
Sections 409A and 457A, the Company reserves the right to make amendments to
this Agreement as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A or 457A.  In any case,
Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Employee or for his account in
connection with this Agreement (including any taxes and penalties under
Sections 409A and 457A), and the Company

 

15

--------------------------------------------------------------------------------


 

shall not have any obligation to indemnify or otherwise hold Employee harmless
from any or all of such taxes or penalties.

 

Section 16.          Waiver and Amendments.

 

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board.  No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

Section 17.          Severability.

 

If any covenants or such other provisions of this Agreement are invalid or
unenforceable under applicable law: (a) the remaining terms and provisions
hereof shall be unimpaired, and (b) the invalid or unenforceable term or
provision hereof shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof.

 

Section 18.          Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

Section 19.          Dispute Resolution.

 

Any controversy arising out of or relating to this Agreement or the breach
hereof (other than claims for injunctive relief pursuant to Section 10 hereof)
shall be settled by binding arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association (before a
single arbitrator) and judgment upon the award rendered may be entered in any
court having jurisdiction thereof.  The costs of any such arbitration
proceedings shall be borne equally by the Company and Employee; provided,
however, that the arbitrator shall have the right to award to either party
reasonable attorneys’ fees and costs expended in the course of such arbitration
or enforcement of the awarded rendered thereunder.  Any award made by such
arbitrator shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.

 

Section 20.          Notices.

 

(a)           Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices

 

16

--------------------------------------------------------------------------------


 

or communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.

 

(b)           Any notice so addressed shall be deemed to be given:  (i) if
delivered by hand, on the date of such delivery; (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing;
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

 

Section 21.          Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 22.          Entire Agreement.

 

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement.

 

Section 23.          Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of
Section 4(c) and Section 8 through Section 25 of this Agreement (together with
any related definitions set forth in Section 1 hereof) shall survive to the
extent necessary to give effect to the provisions thereof.

 

Section 24.          Currency.

 

All sums of money expressed in this Agreement are in the lawful money of the
United States of America.

 

Section 25.          Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

[Signatures to appear on the following page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

By:

 

 

 

18

--------------------------------------------------------------------------------